Title: From Alexander Hamilton to Baron von Steuben, [30 June 1780]
From: Hamilton, Alexander
To: Steuben, Baron von


[Ramapo, New Jersey, June 30, 1780]
Agreeable to your request my Dr Baron I communicated your pro[po]sal to the General. Happily the inactivity of the enemy has given us time to make dispositions which render the calling out the Militia unnecessary; and the whole has been accordingly countermanded.
The General requests that when you have completed the objects of your errand in your departments and put things in train you will rejoin the army.
I wrote you a line from Whippany of which you make no mention.
I have the honor to be   Yr Most Obed Serv
A Hamilton ADC
Hd. Qrs. Ramapaugh
June 30th.
